IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
) JUN 22 2011
AHMED ADNAN M@HAMMAD AH_}AM’ ) C|erk, U.S. District & Bankrl|
(ISN 326)’ ) Courts forthe D|strlct of Cu|umh
Petitioner, )
) Civil Action No. 09-745 (RCL)
v. )
)
BARACK H. OBAMA, et al., )
Respondents. )
)

 ER

Upon consideration of Respondents’ Unopposed Motion to Deem Protected Information
Highlighted in the Accompanying Proposed Public Factual Return for ISN 326, and a review of
that proposed public factual return, it is hereby ORDERED that Respondents’ motion is granted.
The information identified by Respondents with green or gray highlighting in the version of the
factual return submitted under seal to the Court is deemed protected, pursuant to paragraphs 10

and 34 of the Protective Order goveming this proceeding.  

 

  from which the information that 

proposed pobllo version submitted to the L,ourt has been reda&ed.
lt is SO ORDERED.

Dated: b /1////   C'  

R(DPCE C. LAMBERTH
United States District Judge